Citation Nr: 0533782	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
rated at 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 through 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's May 2003 request 
for an increased rating.  The case is now before the Board 
for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks an increased rating for bilateral tinea 
pedis, a type of dermatophytosis and dermatomycosis.  He 
contends that the severity of his skin condition warrants a 
rating greater than the 10 percent now in effect, because it 
has worsened and spread to other areas of his body.  All 
evidence in the veteran's claim folder has been reviewed, 
with an emphasis on the more recent medical evidence, 
consisting of the veteran's statements, his VA outpatient 
treatment records dated April 2003 to May 2003, and the June 
2003 VA examination report.  Because the VA examination only 
addresses the foot and its language is insufficient to rate 
the veteran's disability under the rating criteria, a remand 
is required in order to afford the veteran a skin 
examination.

The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995);  
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  For rating evaluations "accurate 
and fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition."  38 C.F.R. § 4.1 (2005).  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.   
38 C.F.R. § 4.2 (2005).  

The veteran's service-connected tinea pedis is rated under 
Diagnostic Code (DC) 7813 for dermatophytosis.  Under DC 
7813, dermatophytosis or ringworm, including tinea corporis 
(of body), tinea capitis (of head), tinea pedis (of feet), 
tinea barbae (of beard area), tinea unguim (of nails), and 
jock itch or tinea cruris (of inguinal area), is rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DC 
7801 - 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2005).  

If rated as dermatitis under DC 7806, a 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 50 percent 
rating is warranted for more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2005).

In this case, the veteran's VA examination report is 
insufficient to rate the veteran's disability under the 
rating criteria.  The June 2003 VA foot examination diagnoses 
"dermatomycosis or tinea pedis" and notes dry, scaly, 
erythematous patches of the feet, maceration between the 
right fourth and fifth toe, and itching.  Small vesicles of 
the hands are also noted.  There is no further discussion of 
the veteran's condition in the report, other than the 
veteran's self-described history.

The rating criteria requires knowledge of the area of the 
veteran's predominant disability.  In this case, it is 
unclear.  The April 2003 VA outpatient treatment record notes 
fungal lesions on the feet and hands.  The June 2003 VA 
examination report, in addition to describing the foot 
condition, notes a skin condition on the hands.  In September 
2003, the veteran states that, in addition to his feet, his 
skin condition has infected his hands, knees, and elbows.  
The June 2003 VA examination is a foot examination that 
briefly notes small vesicles of the hands.  The VA 
examination report does not address the percentage of area 
affected on either the entire body or the exposed area.  
Thus, the June 2003 VA examination does not provide 
information adequate to properly rate the veteran's skin 
condition under the rating criteria.

Thus, a remand is required to secure a skin examination that 
is adequate for rating purposes under the rating criteria.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.   
38 C.F.R. §§ 3.158, 3.655 (2005).

The case is REMANDED for the following action:

1.	The RO should arrange for the veteran to be scheduled 
for a dermatology examination to evaluate the current 
severity of his service-connected skin condition.
a.	The examiner should review the claims 
file and indicate in the examination 
report that the claims file has been 
reviewed.
b.	The examiner should report on the current 
nature and severity of the veteran's skin 
condition, and in the report, address all 
areas of the body affected.  In order to 
address the rating criteria, the examiner 
is asked to provide a complete 
description of the veteran's current skin 
condition, including an estimate of the 
total area of the entire body affected, 
and of the exposed areas affected. 

2.	Readjudicate the veteran's claim for entitlement to an 
increased rating for tinea pedis, currently rated at 10 
percent disabling, and address all areas of the body 
affected.  If any benefit sought remains denied, issue 
the veteran an SSOC.  After the veteran has been given 
an opportunity to respond to the SSOC, the claims file 
should be returned to this Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

